     Case 2:19-cv-00479-KJM-DMC Document 49 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                     IN THE UNITED STATES DISTRICT COURT

 9                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH HYLTON,                      No. 2:19-CV-0479-KJM-DMC
12                  Plaintiff,
13         v.                                ORDER
14    UNITED STATES OF AMERICA,
15                  Defendant.
16

17    UNITED STATES OF AMERICA,
18                  Third-Party Plaintiff,
19         v.
20    CALIFORNIA LAND MANGEMENT
      SERVICES CORPORATION,
21
                    Third-Party Defendant.
22

23

24   ///
25   ///
26   ///
27   ///
28   ///
                                             1
     Case 2:19-cv-00479-KJM-DMC Document 49 Filed 02/17/21 Page 2 of 2


 1                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

 2   Defendant and Third-Party Plaintiff the United States of America has noticed a motion to compel

 3   discovery responses for a hearing before the undersigned on March 3, 2021. See ECF No. 48.

 4   Due to a conflict in the Court’s schedule, the hearing is continued to March 9, 2021, at 2:00 p.m.,

 5   in Redding, California. The parties shall appear telephonically through CourtCall.

 6                  IT IS SO ORDERED.

 7

 8   Dated: February 17, 2021
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
